Citation Nr: 0119401	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-25 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to service-connected residuals of compression 
fracture of the lumbar spine, status post laminectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from March 1953 to March 1955, 
and from August 1955 to August 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision from the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found the veteran's claim to 
be not well-grounded.  A notice of disagreement was received 
in July 1999; a statement of the case was issued in August 
1999; and a substantive appeal was received in December 1999.  


REMAND

In his substantive appeal, the veteran requested a hearing at 
the RO before a Member of the Board (Travel Board Hearing).  
By correspondence received in January 2000, the veteran 
agreed to appear at a Board videoconference hearing instead 
of a Travel Board Hearing, and such a hearing was scheduled 
in June 2000.  On the day of the scheduled hearing, the 
veteran requested that it be rescheduled.  By letter dated in 
August 2000, the RO notified the veteran that a 
videoconference Board hearing had been rescheduled for 
September 2000.  The veteran was again asked to indicate that 
he was willing to report for such a hearing and was advised 
that if no response was received, he would be kept on the 
list of those awaiting a Travel Board Hearing.  In August 
2000, a written communication was received with the 
appropriate box checked to indicate that the veteran was 
declining a videoconference hearing and preferred to wait for 
a Travel Board Hearing.  This communication was not signed.  
However, the Board believes that no clarification is 
necessary.  If the Board declines to accept the unsigned 
August 2000 communication as a withdrawal of his previous 
request for a videoconference hearing, then the Board is left 
with the situation where the veteran did not effectively 
respond to the August 2000 letter from the RO and thus, 
pursuant to the August 2000 RO letter, it will be assumed 
that the veteran still wishes to wait for a Travel Board 
Hearing.  

This case was transferred to the Board by the RO in June 
2000.  As the RO is no doubt well aware, subsequent to that 
time there has been a significant change in the law in the 
form of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The RO, in the instant claim, denied the 
benefit sought, finding that the claim was not well grounded. 

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
assistance action (including VA 
examination and/or etiology opinion is 
necessary) required by the VCAA, Pub. L. 
No. 106-475 is completed.  

2. Unless the benefit sought by the veteran 
is granted by the RO, the veteran should 
be scheduled for a Travel Board Hearing.  
The veteran and his representative should 
be notified of the date, time and 
location of the hearing in writing and a 
copy of the notification letter should be 
associated with the claims file.  After 
the hearing is conducted, or if the 
veteran cancels the hearing or fails to 
report for the hearing, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



